Smith, Judge.
Murray’s appeal from his conviction of armed robbery alleges as error the admission of his confession and the overruling of his motion for new trial on the general grounds. We affirm.
1. "When a trial judge has made a determination as to the voluntariness of a confession after a suppression hearing, such determination must be accepted by the *640appellate courts unless his decision is clearly erroneous.” Gibbs v. State, 235 Ga. 480, 483 (220 SE2d 254) (1975). The trial court’s determination, after a Jackson-Denno hearing, was not clearly erroneous. The voluntariness issue was presented to the jury on proper instruction. We find no error in the court’s treatment of the issue.
Submitted November 13, 1978
Decided January 9, 1979.
A. Frank Grimsley, for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.
2. Appellant’s accomplice testified that appellant participated in the robbery. In addition to the confession and the accomplice’s testimony, the incriminating evidence included the testimony of the victim and the evidence of appellant’s flight. The trial court did not err in finding the general grounds to be without merit.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.